ANDERSON, G. BARRY, Justice
(concurring).
I join the majority opinion because I agree with the majority’s analysis that under existing precedent the rule in Miller v. Alabama, — U.S. -, 132 S.Ct. 2455, 183 L.Ed.2d 407 (2012), does not apply retroactively to cases on collateral review. I write separately to observe that any modification of the existing precedent should be left to the United States Supreme Court, whether here or in some other case, because the Court has determined the constitutional limits that underlie Miller, and it is United States Supreme Court jurisprudence at issue in the matter before us. The parties here did not brief other potential avenues for relief under Minnesota law, so contrary to the dissent, I would not reach those questions. I believe such issues are better left for another day, with a better record, and perhaps a clearer explanation of retroactivity doctrine by the United States Supreme Court.